Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 32.2 STATEMENT REQUIRED BY 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-QSB of Fitmedia Inc. for the three months ended November 30, 2007, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Yichun Jiang, Chief Financial Officer and Principal Accounting Officer, certify that: * the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and * information contained in the Report fairly presents, in all material respects, our financial condition and results of operations. /s/ Yichun Jiang Yichun Jiang Chief Financial Officer and Principal Accounting Officer January 21, 2008 This certification accompanies this Report pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by the Sarbanes-Oxley Act of 2002, be deemed filed by us for purposes of Section 18 of the Securities Exchange Act of 1934, as amended.
